Exhibit 10.2

SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
between Matthew P. Reilly (“Executive”) and Korn/Ferry International, a Delaware
corporation (the “Company”) and is dated as of September 27, 2015 (the
“Agreement Date”). Reference is made to that certain letter agreement, dated
May 4, 2015, between Executive and the Company (the “Letter Agreement”).

In consideration of the mutual covenants undertaken and releases contained in
this Agreement, Executive and the Company hereby acknowledge and agree as
follows:

1. Separation. The Company and Executive hereby agree that Executive’s last day
of employment with the Company shall be January 31, 2016 or such earlier date as
mutually agreed by the parties (the “Separation Date”). The Company and
Executive further agree that effective as of the Agreement Date, Executive
resigns from his positions as the Company’s Chief Executive Officer of the
Company’s Leadership and Talent Consulting business unit, and that effective as
of the Separation Date, Executive shall be deemed to resign from all other
positions that Executive may hold as an officer and/or director of the Company
or any of its subsidiaries or affiliates. During the period from the Agreement
Date through the Separation Date, Executive shall remain a full-time employee of
the Company, and will provide such transition services as are reasonably
requested by the Company’s Chief Executive Officer, with Executive’s current
compensation level and benefits as in effect on the Agreement Date.

2. Separation Pay and Benefits. Notwithstanding Executive’s separation with the
Company, and conditioned upon (i) this Agreement having become irrevocable after
the expiration of the Revocation Period (as provided herein), (ii) Executive’s
compliance with this Agreement, (iii) Executive’s execution of the general
release of claims set forth on Exhibit A hereto (the “Supplemental Release”) on
the Separation Date, and (iv) the Supplemental Release having become effective
and irrevocable after the expiration of the Revocation Period (as provided in
the Supplemental Release), the Company shall provide Executive with the
following (which payments and benefits Executive would not otherwise be entitled
to receive):

(a) a lump sum cash payment in an amount equal to the unpaid portion, as of the
Separation Date, of the $750,000 fiscal year 2016 guaranteed minimum annual
incentive award, payable within thirty (30) days after the Separation Date;

(b) a lump sum cash payment in an amount equal to $50,000, which represents a
pro rata portion of the annual cash incentive award in excess of $750,000 that
Executive would have received for the 2016 fiscal year (based on the Company’s
actual performance through the Agreement Date and the number of days of
Executive’s actual service to the Company during such fiscal year prior to the
Agreement Date), payable within thirty (30) days after the Separation Date;

(c) an amount in cash equal, in the aggregate, to twelve (12) months of
Executive’s annual base salary as of the Agreement Date, to be paid in equal
monthly installments over a period of twelve (12) months after the Separation
Date (the “Severance Period”);

 

1



--------------------------------------------------------------------------------

(d) for up to eighteen (18) months after the Separation Date, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) after the Separation Date and to the extent
permitted by applicable law, the Company will provide reimbursement of COBRA
coverage premiums paid by Executive and Executive’s covered dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company;
and

(e) immediate accelerated vesting, as of the Separation Date, of 100% of the
then unvested portion of the 43,970 time-based restricted stock units granted to
Executive on May 4, 2015 in connection with the commencement of his employment
with the Company.

Executive and the Company further agree that effective as of the Agreement Date,
Executive hereby forfeits and releases the Company from any claim to the
Performance Shares described in the Letter Agreement, which the parties
acknowledge have not been granted as of the Agreement Date and will not be
granted in the future. Executive and the Company also agree that effective as of
the Agreement Date, the Company hereby forfeits and releases Executive from any
claim to reimbursement of the Sign On Award provided for in the Letter Agreement
which the parties acknowledge that Executive has no current or future obligation
to the Company to repay any amount of said Award.

3. No Other Compensation Except for Earned Compensation Through Separation Date
and Vested Benefits Under Benefit Plans.

(a) Executive acknowledges and agrees that as of the Separation Date, except as
otherwise expressly provided in this Agreement, Executive shall not be entitled
to receive or be eligible for any payments, severance or sums from the Company
under any offer letter, employment agreement, plan or otherwise with respect to
Executive’s employment with the Company and/or the termination of Executive’s
employment with the Company (including, without limitation, under the Letter
Agreement), and no compensation, severance or other benefits shall accrue beyond
the Separation Date; provided, however, that (x) the Company shall pay Executive
all compensation to which he is entitled through the Separation Date according
to the Company’s regular payroll schedule; and (y) Executive will receive such
vested benefits as Executive may be entitled to receive under any benefit plan
or program of the Company with respect to which Executive is a participant as of
the Separation Date, in accordance with and subject to the terms and conditions
of such plans and programs.

(b) Executive’s coverage under the Company’s medical and dental benefit plans
will terminate following the Separation Date in accordance with terms and
conditions of the applicable plans. Executive shall have the option to convert
and continue Executive’s medical and dental benefits coverage under COBRA.
Information regarding Executive’s medical and dental benefits continuation
rights under COBRA (including costs for such coverage) will be provided to
Executive in a separate letter.

4. Reimbursement of Expenses; Offset for Personal Charges on Corporate Credit
Cards. Following the Separation Date, Executive shall receive payment from the
Company of any expenses properly incurred and owed to Executive under the
Company’s expense reimbursement policy, payable in accordance therewith. To the
extent that Executive has any

 

2



--------------------------------------------------------------------------------

unpaid balances from any Company corporate credit card as of the Separation Date
which the Company is not required to pay or reimburse under the Company’s
business expense policy in effect as of the Separation Date, Executive hereby
authorizes the Company (to the fullest extent permitted by applicable law) to
apply and offset any and all such unpaid balances against any sums otherwise
payable or reimbursable to Executive, and agrees to execute any additional
forms/documents necessary to allow the Company to do so.

5. Surviving Covenants.

(a) General. Under this Agreement and unless otherwise provided herein, the term
“Surviving Covenants” shall mean and include all of the following: (i) all
obligations of Executive under that certain “Agreement to Protect Confidential
Information” signed by Executive; (ii) all obligations of Executive under
provisions relating to confidentiality, non-competition and the non-solicitation
of clients and employees after termination of employment which are contained in
the Letter Agreement; (iii) all obligations of Executive under any and all
written policies of the Company which are expressly binding on the Company’s
employees as of the Separation Date after termination of employment; and
(iv) all obligations applicable to Executive under any benefit plan or program
of the Company with respect to which Executive is a participant as of the
Separation Date, as set forth in such plans and benefits, to the extent such
obligations are stated to or otherwise intended to apply after termination of
employment. Notwithstanding the forgoing, the Company hereby agrees that
effective as of the Separation Date the term of the non-solicitation of
employees covenant set forth under the heading “Business Information and
Non-Competition” in the Letter Agreement shall be reduced from two years
following the Separation Date to one year following the Separation Date.
Executive acknowledges and agrees that except as set forth in the preceding
sentence or as otherwise explicitly agreed in writing by the General Counsel or
Chief Human Resources Officers of the Company, all of the Surviving Covenants
shall remain in full force and effect after the execution and delivery of this
Agreement and after the Separation Date in accordance with their respective
terms. The Company acknowledges and agrees that Executive had no “clients”
during his brief employment with the Company as that term is defined under the
third unnumbered paragraph under the heading “Business Information and
Non-Competition” in the Letter Agreement.

(b) Non-Disparagement. Executive hereby agrees that in addition to the Surviving
Covenants, Executive will not disparage or ridicule any of the Releasees, or
make any remarks or statements that could reasonably be construed as disparaging
or ridiculing of any of the Releasees; provided, however, that the foregoing
shall not prohibit Executive from giving truthful testimony in any legal or
investigative proceeding pending before any agency or court of the United States
or state government or in any arbitration proceeding relating to this Agreement.
The Company hereby agrees that it will instruct its named executive officers and
members of its Board of Directors not to disparage or ridicule Executive, or
make any remarks or statements that could reasonably be construed as disparaging
or ridiculing of Executive; provided, however, that the foregoing shall not
prohibit any individual from giving truthful testimony in any legal or
investigative proceeding pending before any agency or court of the United States
or state government or in any arbitration proceeding relating to this Agreement

(c) Remedies. If Executive breaches any of Surviving Covenants, then the Company
will have the right to seek injunctive relief. Executive acknowledges that such
a breach of the Surviving Covenants could cause irreparable injury and that
money damages may not provide an adequate remedy for the Company. Nothing
contained herein will prevent Executive from

 

3



--------------------------------------------------------------------------------

contesting any such action by the Company, among other reasons, on the ground
that no violation or threatened violation of the Surviving Covenants has
occurred. In addition, if the Company reasonably believes that Executive has
breached any of the Surviving Covenants, then the Company shall be permitted, on
15 days’ notice, to cease the payments and benefits described in Section 2 and
Executive shall have no right to any future payments from the Company pursuant
to Section 2 (or otherwise) following any such breach; provided, however, that
following such cessation, the Company and Executive agree to promptly enter into
good faith mediation to resolve any dispute regarding the occurrence of any such
breach. Executive agrees to notify the Company of each employment or consulting
engagement he accepts during the Severance Period (including the name and
address of the hiring party) and will, upon request by the Company, describe in
reasonable detail the nature of his duties in each such position.

6. Compliance with Agreement; Return of Property. Executive acknowledges and
agrees that as a condition precedent to the payment of the payments and benefits
described in Section 2, from the Agreement Date through each applicable payment
date, (a) Executive must comply and remain in compliance with all of Executive’s
obligations under this Agreement and all of Executive’s obligations under the
Surviving Covenants; and (b) by the Separation Date, must return to the Company
all Company documents (whether prepared by the Company, the Company’s
affiliates, Executive, or a third party) in any form including, but not limited
to, electronic, digital, and paper form (and all copies thereof) and other
Company property which Executive has had in Executive’s possession or under
Executive’s control. Executive agrees not to keep any Company documents in
Executive’s possession or under Executive’s control, re-create any Company
documents, or deliver any Company documents to any third party. The items that
fall within the scope of this Section 6 are defined broadly to include, but are
not limited to, any materials relating to the Company or any of its subsidiaries
or affiliates or any of their businesses or property, including, but not limited
to, files, notes, drawings, charts, graphs, lists, databases, database entries
or reports (including any entries, information, or reports from the Searcher
database), compilations of information, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to, computers, personal digital assistants,
mobile telephones, electronic storage devices, credit cards, entry cards,
identification badges and keys); and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Executive represents and warrants that Executive has not
retained, or delivered to any person or entity (including Executive by means of
a Company or personal or other non-Company e-mail account owned or used by
Executive), copies of any items that fall within the scope of this Section 6 or
permitted any copies of such materials to be made by any other person or entity.

7. Cooperation. Executive will cooperate with the Company following the
Separation Date through the Severance Period by making himself reasonably
available to the Company or any affiliate in connection with any internal or
external investigation as well as any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to reasonably assist the
Company or any such affiliate in any such action, suit, or proceeding including
by providing information and meeting and consulting with the Board of Directors
of the Company or its representatives or counsel, or representatives or counsel
to the Company or any such affiliate, as reasonably requested by the Company.
The Company will reimburse Executive for all expenses reasonably incurred by
Executive in connection with Executive’s provision of such assistance (including
the fees of any counsel that may be retained by Executive). In addition, during
the Severance Period, Executive shall provide all assistance reasonably
requested by the Company relating to the transition of his former duties and
responsibilities.

 

4



--------------------------------------------------------------------------------

8. General Release. Except for those obligations of Company under this
Agreement, Executive, on behalf of Executive and Executive’s dependents,
successors, heirs, assigns, agents, and executors (collectively, the
“Releasors”), hereby releases and discharges and covenants not to sue, to the
maximum extent permitted by law, the Company and its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates, and each of
their current and former directors, officers, employees, shareholders,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, “Releasees”) from and with respect to
any and all claims, wages, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, concealed or hidden
(collectively, “Claims”), of any kind whatsoever, including, without limitation,
any Claims arising out of or in any way connected with Executive’s employment
relationship with or separation from, Company, any Claims for severance pay,
bonus or similar benefit, sick leave, pension, retirement, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, any benefits
arising from any ERISA benefit plan, workers’ compensation or disability, and
any other Claims resulting from any act or omission by or on the part of
Releasees committed or omitted prior to the Separation Date, including by way of
example only, any Claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and the rules and
regulations promulgated thereunder (“ADEA”), the Family and Medical Leave Act,
the California Fair Employment and Housing Act, or any other federal, state or
local law, regulation or ordinance. This release does not prevent Executive from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive waives any right to
receive any monetary award resulting from such a charge or investigation,
including, without limitation, interest, penalties, fines, and attorneys’ fees.

9. ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, Executive is knowingly and voluntarily waiving any and all
rights or claims that Executive may have arising under the ADEA, which have
arisen on or before the effective date of the Agreement. Executive further
expressly acknowledges and agrees that:

(a) in return for the releases provided for in this Agreement, Executive will
receive value beyond that which Executive was already entitled to receive before
entering into this Agreement;

(b) Executive was advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) Executive has been given a period of 21 days within which to consider this
Agreement before signing it, and that in the event Executive executes the
Agreement before the full 21 days, Executive does so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

(d) Executive was informed that he has seven days following the date of his
execution of this Agreement in which to revoke the Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired and Executive has not revoked the Agreement. To be
effective, such revocation must be in writing and hand delivered to the persons
identified in Section 11 below within the Revocation Period.

 

5



--------------------------------------------------------------------------------

Nothing herein shall prevent Executive from seeking a judicial determination as
to the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

10. No Claims Assigned or Filed. Executive represents and warrants that
Executive has not assigned or transferred to any person, firm or
non-governmental entity not a party to this Agreement any of the Claims released
pursuant this Agreement. Executive further represents and warrants that neither
Executive nor any person, firm or entity acting on Executive’s behalf or for
Executive’s benefit has filed any complaints, charges, or lawsuits with any
court or government agency, or commenced any arbitration proceeding, relating to
any of the Claims released pursuant to this Agreement.

11. Notices. Any notices, requests, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been given at the time
when mailed by Federal Express or overnight delivery, return receipt requested,
and addressed to the address of the respective party stated below or to such
changed address as such party may have fixed by like notice similarly given:

 

To Company:

  

Jonathan Kuai

General Counsel and Corporate Secretary

Korn/Ferry International

1900 Avenue of the Stars

Suite 2600

Los Angeles, California 90067

To Executive:

  

Matthew P. Reilly

[_]

12. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company determines in good faith that (i) one
or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (ii) that Executive is
a “specified employee” under Section 409A, then only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under
Section 409A, such payment or benefit will be delayed until the date which is
six (6) months after Executive’s “separation from service” within the meaning of
Section 409A. The Company and Executive agree to negotiate in good faith to
reform any provisions of this Agreement to maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A, if the Company deems such reformation necessary
or advisable pursuant to guidance under Section 409A to avoid the incurrence of
any such interest and penalties. Such reformation shall not result in a
reduction of the aggregate amount of payments or benefits under this Agreement,
nor the obligation of the Company to pay interest on any payments delayed for
the purposes of avoiding a violation of Section 409A.

13. Miscellaneous. This Agreement shall be governed by, interpreted under and
enforced, in accordance with the laws of the State of Georgia, excluding such
state’s conflict of laws principles. Any legal action, suit or proceeding
arising out of or relating to this Agreement

 

6



--------------------------------------------------------------------------------

shall only be instituted, heard and adjudicated in a state or federal court
located in the State of Georgia, and each party hereto knowingly, voluntarily
and intentionally waives any objection which such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding, and
irrevocably submits to the exclusive personal jurisdiction of any such court in
any such action, suit or proceeding. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application and, therefore, the provisions of this Agreement are
declared to be severable. In addition, should any court of competent
jurisdiction determine that any provision of this Agreement is unenforceable,
the parties agree that the court should modify the provision to the minimum
extent necessary to render said provision enforceable. This Agreement and the
attached exhibits constitute the entire Agreement of the parties and supersedes
all prior negotiations and all agreements, whether written or oral. For the
avoidance of doubt, Executive shall remain subject to the Korn/Ferry
International Clawback Policy. This Agreement may be modified only by a writing
signed by all of the parties to this Agreement. No waiver of any provision in
this Agreement shall be binding unless in writing and signed by the party
waiving the breach. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. This Agreement is binding on and enforceable against the heirs,
successors and assigns of Executive and the Company. This Agreement is not and
shall not be construed as an indication that the Company or Executive may have
engaged in any wrongful conduct. This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Photographic and facsimile copies of such signed counterparts may be
used in lieu of the originals for any purpose.

14. Agreement Freely Entered Into. Executive has read and understands this
Agreement and voluntarily signs it without coercion, acknowledging that the
benefits described in this Agreement are adequate and the only consideration for
this Agreement. Executive confirms that no promise or inducement not contained
herein has been offered or made to cause Executive to sign this Agreement.
Executive also acknowledges that the Company has advised Executive that
Executive has the right and opportunity to have Executive’s own legal counsel
review this Agreement and represent Executive in connection with this Agreement,
and that the Company has also recommended that Executive so engage Executive’s
own legal counsel in connection with this Agreement. If Executive has elected
not to engage Executive’s own legal counsel in connection with this Agreement,
Executive acknowledges, represents and warrants that such election was made by
Executive alone, in Executive’s discretion, and without any coercion or pressure
from the Company. The undersigned Executive declares under penalty of perjury
that the foregoing is true and correct.

EXECUTED as of 28 September, 2015.

 

KORN/FERRY INTERNATIONAL   EXECUTIVE

By:

 

/s/ Jonathan Kuai

     /s/ Matthew P. Reilly        Matthew P. Reilly

Its:

 

General Counsel

    

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER

I, Matthew P. Reilly, hereby acknowledge that I was given 21 days to consider
the foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of Georgia that
the foregoing is true and correct.

EXECUTED on 28 September, 2015.

 

/s/ Matthew P. Reilly

Matthew P. Reilly

 

8



--------------------------------------------------------------------------------

Exhibit A – Supplemental Release

I, Matthew P. Reilly, in consideration of and subject to the performance by
Korn/Ferry International (the “Company”), of its obligations under Section 2 of
that certain Separation and General Release Agreement between the Company and
myself, dated as of September __, 2015 (the “Separation Agreement”), on behalf
of myself and my dependents, successors, heirs, assigns, agents, and executors
(collectively, the “Releasors”), hereby release and discharge and covenant not
to sue, to the maximum extent permitted by law, the Company and its
predecessors, successors, subsidiaries, parents, branches, divisions, and other
affiliates, and each of their current and former directors, officers, employees,
shareholders, representatives, attorneys, successors and assignees, past and
present, and each of them (individually and collectively, “Releasees”) to the
extent provided below.

 

1. I understand that the separation benefits payable to me under Section 2 of
the Separation Agreement represent, in part, consideration for signing this
Supplemental Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the benefits
specified in Section 2 of the Separation Agreement otherwise due to me unless I
execute this Supplemental Release and do not revoke this Supplemental Release
within the time period permitted hereafter or breach this Supplemental Release.
I also acknowledge and represent that I have received all payments and benefits
that I am entitled to receive (as of the date hereof) by virtue of any
employment by the Company.

 

2. I knowingly and voluntarily (for myself and the Releasors) hereby release and
discharge and covenant not to sue, to the maximum extent permitted by law, the
Company and each of the Releasees from and with respect to any and all claims,
wages, agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, concealed or hidden (collectively, “Claims”), of any
kind whatsoever, including, without limitation, any Claims arising out of or in
any way connected with my employment relationship with or separation from,
Company, any Claims for severance pay, bonus or similar benefit, sick leave,
pension, retirement, vacation pay, life insurance, health or medical insurance
or any other fringe benefit, any benefits arising from any ERISA benefit plan,
workers’ compensation or disability, and any other Claims resulting from any act
or omission by or on the part of Releasees committed or omitted prior to the
Separation Date, including by way of example only, any Claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and the rules and regulations promulgated thereunder (“ADEA”),
the Family and Medical Leave Act, the California Fair Employment and Housing
Act, or any other federal, state or local law, regulation or ordinance. This
release does not prevent me from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that I
waive any right to receive any monetary award resulting from such a charge or
investigation, including, without limitation, interest, penalties, fines, and
attorneys’ fees.

 

3. I expressly acknowledge and agree that, by entering into this Supplemental
Release, I am knowingly and voluntarily waiving any and all rights or claims
that I may have arising under the ADEA, which have arisen on or before the
effective date of this Supplemental Release. I further expressly acknowledges
and agrees that:



--------------------------------------------------------------------------------

•   in return for the releases provided for in this Supplemental Release, I will
receive value beyond that which I was already entitled to receive before
entering into this Supplemental Release;

 

•   I was advised in writing by this Supplemental Release to consult with an
attorney before signing this Supplemental Release;

 

•   I have been given a period of 21 days within which to consider this
Supplemental Release before signing it, and that in the event I execute this
Supplemental Release before the full 21 days, I do so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

 

•   I was informed that I have seven days following the date of my execution of
this Supplemental Release in which to revoke this Supplemental Release (the
“Revocation Period”). This Supplemental Release shall not become effective or
enforceable until the Revocation Period has expired and I have not revoked this
Supplemental Release. To be effective, such revocation must be in writing and
hand delivered to the persons identified in Section 11 of the Separation
Agreement within the Revocation Period.

 

4. Nothing herein shall prevent me from seeking a judicial determination as to
the validity of the release provided in this Supplemental Release, with regard
to age discrimination claims consistent with the ADEA.

 

5. I represent and warrant that I have not assigned or transferred to any
person, firm or non-governmental entity not a party to this Supplemental Release
any of the Claims released pursuant this Supplemental Release. I further
represent and warrant that neither I nor any person, firm or entity acting on my
behalf or for my benefit has filed any complaints, charges, or lawsuits with any
court or government agency, or commenced any arbitration proceeding, relating to
any of the Claims released pursuant to this Supplemental Release.

 

6. I agree that neither this Supplemental Release, nor the furnishing of the
consideration for this Supplemental Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

DATE:

  27 September 2015      /s/ Matthew P. Reilly        Matthew P. Reilly